Name: Decision No 2/90 of the EEC-Malta Association Council of 16 July 1990 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: monetary economics;  international trade;  Europe;  executive power and public service;  tariff policy
 Date Published: 1990-07-28

 Avis juridique important|21990D0728(02)Decision No 2/90 of the EEC-Malta Association Council of 16 July 1990 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 198 , 28/07/1990 P. 0005 - 0005DECISION No 2/90 OF THE EEC-MALTA ASSOCIATION COUNCIL of 16 July 1990 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of "originating products" and methods of administrative cooperation THE ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Economic Community and Malta, signed in Brussels on 5 December 1970, Having regard to the Protocol concerning the definition of the concept of "originating products" and methods of administrative co-operation, hereinafter referred to as "the Protocol", and in particular Article 25 thereof, Whereas the equivalent value of the ecu in certain national currencies on 1 October 1988 was less than the corresponding value on 1 October 1986 ; whereas the automatic change in the base date laid down in Decision No. 1/82 of the Association Council would, in the case of conversion into the national currencies concerned, have the effect of reducing the limits which permit the presentation of simplified documentary evidence ; whereas in order to avoid this effect, it is necessary to increase such limits expressed in ecus, HAS DECIDED AS FOLLOWS: Article 1 The Protocol is hereby amended as follows: 1. In the second subparagraph of Article 6 (1), "2 590 ECU" 590" shall be replaced by 2 820 ECU". 2. In Article 17 (2), "180 ECU" shall be replaced by "ECU 200" and "515 ECU" by "ECU 565". Article 2 This Decision shall enter into force on 1 November 1990. Done at Brussels, 16 July 1990. For the Association Council The President G. DE MICHELIS